DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment filed on 05/31/2022.  
Claims 1-20, 22 and 24-26 are pending in the case.  
Claims 21 and 23 have been cancelled.  
Claims 25 and 26 have been added.  
Claims 1 and 13 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 25 and 26:
	Claim 25 recites “wherein the predefined permission data is associated with the computing device via a profile of a user of the computing device.”  There is no mention of a user profile in the specification.  Accordingly, claim 25 comprises new matter.  Claim 26 is rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4, 5, 11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steve Sande (“A GUIDE TO MACOS MOJAVE’S NEW SCREENSHOT TOOL”, posted 07/27/2018, hereinafter “Sande”) in view of Furuichi et al. (US 2008/0163242 A1, published 07/03/2008, hereinafter “Furuichi”).

Independent Claim 1:
	Sande discloses a method comprising:
obtaining, by an operating system of a computing device, a selected screen capture mode by (Sande: pages 1-3.):
generating, by a user interface generator of the operating system, a screen capture user interface, the screen capture user interface providing for selection of a first capture mode or a second capture mode, and providing for selection of a screen capture area (The screenshot toolbar available in macOS Mojave, enables the user to capture a still image or a recording of a user selected area of the screen, Sande: pages 1-3.); and
detecting, as the selected screen capture mode, selection of one of the first capture mode or the second capture mode in response to a detected input at the screen capture user interface (Sande: pages 1-3.); and 
in response to obtaining the selected screen capture mode, triggering operation of a content manager of the operating system in the selected screen capture mode and initiating a screen capture operation (Sande: pages 1-3.), including:
triggering operation of the content manager in the first capture mode in response to detection of selection of the first capture mode, the first capture mode being a screenshot mode for capture of still image content output by the display of the computing device (Sande: pages 1-3.); and
triggering operation of the content manager in the second capture mode in response to detection of selection of the second capture mode, the second capture mode being a screen recording mode for capture of moving image content output by the display (Sande: pages 1-3.).
Sande does not appear to expressly teach a method comprising:
accessing predefined permission data associated with the computing device;
the triggering is in accordance with the predefined permission data.
However, Furuichi teaches a method comprising:
accessing predefined permission data associated with the computing device (In response to receiving a function call, the system accesses permission data to determine if the function is allowed to be performed, the permission data can indicate whether or not a specific computing device is allowed to perform said function, Furuichi: Fig. 7, ¶ [0073]-[0077].  The function call can be a screen capturing function call, Furuichi: ¶ [0003]-[0006], [0008]); and
wherein the triggering is in accordance with the predefined permission data (The function call is triggered based on the permission data, Furuichi: Fig. 7, ¶ [0073]-[0077].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Sande comprising:
accessing predefined permission data associated with the computing device;
the triggering is in accordance with the predefined permission data.
One would have been motivated to make such a combination in order to provide a more effective means for applying privacy policies for the content (Furuichi: Fig. 7, ¶ [0073]-[0077].).

Claim 4:
	The rejection of claim 1 is incorporated.  Sande in view of Furuichi further teaches a method wherein the selected screen capture mode of the content manager of the operating system operates independently of applications executed by the operating system (Since the screenshot toolbar is part of macOS Mojave, Examiner considers the toolbar to run via the operating system and not via an application, Sande: pages 1-3.).

Claim 5:
	The rejection of claim 1 is incorporated.  Sande in view of Furuichi further teaches a method wherein providing for selection of the screen capture area includes providing for selection of a full screen capture function, a custom capture function, or a window capture function (Sande: pages 1-3).

Claim 11:
	The rejection of claim 1 is incorporated.  Sande in view of Furuichi further teaches a method wherein triggering operation of the content manager in the first capture mode further comprises: 
detecting selection of the screen capture area (Sande: pages 1-3.); 
capturing a screenshot of screen content included in the selected screen capture area in response to detecting the selection of the screen capture area (Sande: pages 1-3); and 
storing the captured screenshot in a clipboard storage area of the computing device (The screenshot can be saved to the clipboard, Sande: pages 1-3.).

Independent Claim 13:
	Sande discloses a system comprising:
a display (Sande: pages 1-4.);
at least one processor (A Mac comprises at least one processor, Sande: page 1);
a memory storing instructions that, when executed by the at least one processor, cause an operating system of the computing system to (A Mac would comprise memory storing instructions to run the MacOS Mojave, Sande: page 1.):
obtain a selected screen capture mode including (Sande: pages 1-3.):
generate, by a user interface generator of the operating system, a screen capture user interface, the screen capture user interface including: user interface elements providing for selection of a first capture mode or a second capture mode, and user interface elements providing for selection of a screen capture area including a full screen capture area, a custom screen capture area, or a window capture area (The screenshot toolbar available in macOS Mojave, enables the user to capture a still image or a recording of a user selected area of the screen, Sande: pages 1-3.); and
detect, as the selected screen capture mode, selection of the first capture mode or the second capture mode in response to a detected input at the screen capture user interface (Sande: pages 1-3.); and 
operate a content manager of the operating system in the selected screen capture mode in response to obtaining the selected screen capture mode (Sande: pages 1-3.), including:
trigger operation of the content manager in the first capture mode in response to detection of selection of the first capture mode, the first capture mode being a screenshot mode for capture of still image content output by the display of the computing device (Sande: pages 1-3.); and
triggering operation of the content manager in the second capture mode in response to detection of selection of the second capture mode, the second capture mode being a screen recording mode for capture of moving image content output by the display (Sande: pages 1-3.).

Sande does not appear to expressly teach a system comprising:
accessing predefined permission data associated with the computing device;
the triggering is in accordance with the predefined permission data.
However, Furuichi teaches a system comprising:
accessing predefined permission data associated with the computing device (In response to receiving a function call, the system accesses permission data to determine if the function is allowed to be performed, the permission data can indicate whether or not a specific computing device is allowed to perform said function, Furuichi: Fig. 7, ¶ [0073]-[0077].  The function call can be a screen capturing function call, Furuichi: ¶ [0003]-[0006], [0008]); and
wherein the triggering is in accordance with the predefined permission data (The function call is triggered based on the permission data, Furuichi: Fig. 7, ¶ [0073]-[0077].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Sande comprising:
accessing predefined permission data associated with the computing device;
the triggering is in accordance with the predefined permission data.
One would have been motivated to make such a combination in order to provide a more effective means for applying privacy policies for the content (Furuichi: Fig. 7, ¶ [0073]-[0077].).

Claim 15:
	The rejection of claim 13 is incorporated.  Sande in view of Furuichi further teaches a system wherein the instructions cause the at least one processor to: 
generate a first section of the screen capture user interface, the first section including the user interface elements providing for the selection of the first capture mode or the second capture mode (Sande: pages 1-3); 
generate a second section of the screen capture user interface, the second section including the user interface elements providing for the selection of the screen capture area including the full screen capture area, the custom screen capture area, or the window capture area (Sande: pages 1-3.); and 
float the screen capture user interface on the display (Sande: pages 1-3).

Claim(s) 2, 3, 6-8, 14, 16-18, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sande in view of Furuichi and further in view of TechSmith (“Snagit Help”, available October 2019, hereinafter “TechSmith”).

Claims 2 and 14:
	The rejection of claims 1 and 13 are incorporated.  Sande in view of Furuichi further teaches a method and system wherein triggering operation in the second capture mode includes triggering screen recording of video content including at least a portion of the moving image content output by the display (Sande: pages 1-3.).
	Sande in view of Furuichi does not appear to expressly teach a method and system wherein triggering operation in the second capture mode includes triggering screen recording of video content including audio content associated with the video content.
However, TechSmith teaches a method and system wherein triggering operation in the second capture mode includes triggering screen recording of video content including audio content associated with the video content (TechSmith: pages 24-28.).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and system of Sande in view of Furuichi wherein triggering operation in the second capture mode includes triggering screen recording of video content including audio content associated with the video content, as taught by TechSmith.
	One would have been motivated to make such a combination in order to improve the user’s experience by providing more effective screen recording functionality (TechSmith: pages 24-28.).

Claim 3:
	The rejection of claim 2 is incorporated.  Sande in view of Furuichi and further in view of TechSmith further teaches a method wherein triggering screen recording of video content includes triggering operation of a microphone of the computing device and recording at least the portion of the moving image content output by the display and audio content detected by the microphone (TechSmith: pages 24-28.).

Claims 6 and 16:
	The rejection of claims 1 and 13 are incorporated.  Sande in view of Furuichi further teaches a method and system wherein obtaining the selected screen capture mode includes detecting selection of the custom capture function, further comprising defining a capture area associated with the display of content, (The user can select to capture or record a selected area, Sande: page 2.): 
	Sande in view of Furuichi does not appear to expressly teach a method and system wherein defining a capture area associated with the display of content includes:
detecting a point input identifying an initial capture point of the capture area; 
detecting a drag input from the point input; 
detecting a release of the point input identifying a final capture point of the capture area; and 
defining the capture area based on a trajectory and a distance between the initial capture point and the final capture point.
However, TechSmith teaches a method and system wherein defining a capture area associated with the display of content includes:
detecting a point input identifying an initial capture point of the capture area (The region option comprises clicking and dragging to select the desired area on the screen, TechSmith: page 17.); 
detecting a drag input from the point input (The region option comprises clicking and dragging to select the desired area on the screen, TechSmith: page 17.); 
detecting a release of the point input identifying a final capture point of the capture area (The region option comprises clicking and dragging to select the desired area on the screen, TechSmith: page 17.); and 
defining the capture area based on a trajectory and a distance between the initial capture point and the final capture point (The user can select the region option (custom capture function) that enable the user to select an area by click and drag, TechSmith: pages 12, 16, 17, 29-32.  Although it is not explicitly described, one of ordinary skill in the art would know that a click and drag selection operation would define a selection area based on the distance and trajectory between the first point and the final point.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and system of Sande in view of Furuichi wherein defining a capture area associated with the display of content includes:
detecting a point input identifying an initial capture point of the capture area; 
detecting a drag input from the point input; 
detecting a release of the point input identifying a final capture point of the capture area; and 
defining the capture area based on a trajectory and a distance between the initial capture point and the final capture point, as taught by TechSmtih.
One would have been motivated to make such a combination in order to improve the user’s experience by providing more effective screen capturing functionality (TechSmith: pages 12, 16, 17, 29-32.).

Claims 7 and 17:
	The rejection of claims 6 and 16 are incorporated.  Sande in view of Furuichi and further in view of TechSmith further teaches a method and system wherein defining the capture area also includes:
detecting a first adjustment input at at least one of a corner of a boundary defining the capture area or a side of the boundary of the capture area (TechSmith: page 17 step 4 and page 25.); and 
adjusting at least one of a size or a shape of the capture area in response to the first adjustment input (TechSmith: page 17 step 4 and page 25.).

Claims 8 and 18:
	The rejection of claims 7 and 17 are incorporated.  Sande in view of Furuichi and further in view of TechSmith further teaches a method wherein defining the capture area also includes:
detecting a second adjustment input within the boundary of the capture area (TechSmith: page 17 step 4 and page 25.); and 
adjusting content displayed within the boundary of the capture area in response to the second adjustment input (TechSmith: page 17 step 4 and page 25.).

Claims 22 and 24:
	The rejection of claims 1 and 13 are incorporated.  Sande in view of Furuichi further teaches a system and method wherein the instructions cause the at least one processor to:
detect completion of operation in the selected screen capture mode (Sande: page 3).
Sande in view of Furuichi does not appear to expressly teach a system and method wherein the instructions cause the at least one processor to:
generate and trigger for output by the display a quick action user interface in response to detecting completion of the operation in the selected screen capture mode, the quick action user interface providing for selection of one of a plurality of actions associated screen content captured by the screen capture operation.
However, TechSmith teaches a system and method wherein the instructions cause the at least one processor to:
generate and trigger for output by the display a quick action user interface in response to detecting completion of the operation in the selected screen capture mode, the quick action user interface providing for selection of one of a plurality of actions associated with the captured screen content (When the screen is captured, the capture opens in an editor, TechSmith: pages 15, 17, 21, 22, 26.  The editor includes a plurality of actions associated with the captured screen content that the user can select, TechSmith: pages 44-75).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Sande in view of Furuichi wherein the instructions cause the at least one processor to:
generate and trigger for output by the display a quick action user interface in response to detecting completion of the operation in the selected screen capture mode, the quick action user interface providing for selection of one of a plurality of actions associated with the captured screen content, as taught by TechSmith.
One would have been motivated to make such a combination in order to improve the user’s experience by better facilitating the user’s access to the screenshot editing options (TechSmith: pages 15, 17, 21, 22, 26, 44-75).

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sande in view of Furuichi and further in view of Applian Technologies (“Replay Video Capture 8 User Guide”, available 11/12/2015, hereinafter “Applian”).

Claims 9 and 19:
	The rejection of claims 1 and 13 are incorporated.  Sande in view of Furuichi further discloses a method and system wherein triggering the operation of the content manager in the selected screen capture mode includes: 
detect a selection of the second capture (Sande: pages 1-3.);
trigger operation of the content manager in the second capture mode and capturing a screen recording of moving image content output in a screen recording capture area of the display in response to detection of the selection of the second capture mode (Sande: pages 1-3.).
Sande in view of Furuichi does not appear to expressly teach a method and system wherein operating in the selected capture mode in response to detecting the selection of the screen capture mode includes:
detecting a selection of the first capture mode while operating in the second capture mode; and 
triggering operation in the first capture mode and capturing a screenshot while capturing the screen recording.
However, Applian teaches a method and system wherein operating in the selected capture mode in response to detecting the selection of the screen capture mode includes:
detecting a selection of the first capture mode while operating in the second capture mode (The user can select to capture a still image (first capture mode) while recording (second capture mode), Applian: page 4 and page 19 “How to Schedule a Recording” section.); and 
triggering operation in the first capture mode and capturing a screenshot while capturing the screen recording (Applian: page 19 “How to Schedule a Recording” section).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and system of Sande in view of Furuichi wherein operating in the selected capture mode in response to detecting the selection of the screen capture mode includes:
detecting a selection of the first capture mode while operating in the second capture mode; and 
triggering operation in the first capture mode and capturing a screenshot while capturing the screen recording, as taught by Applian.
One would have been motivated to make such a combination in order to provide a more effective means for capture images and video (Applian: page 4 and page 19 “How to Schedule a Recording” section).

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sande in view of Furuichi, further in view of Applian and further in view of TechSmith.

Claims 10 and 20:	
The rejection of claims 9 and 19 are incorporated.  Sande in view of Furuichi and further in view of Applian further teaches a method and system wherein detecting selection of the first capture mode while operating in the second capture mode includes detecting selection of a custom capture function defining a screenshot capture area within the screen recording capture area (When the user selects the still button (first capture mode) while recording (second capture mode), the settings can be set to select an area with markers (custom capture function) or full screen, Applian: page 7 and page 19 “How to Schedule a Recording” section).
Sande in view of Furuichi and further in view of Applian does not appear to expressly teach a method and system wherein defining the screenshot capture area includes:
detecting a point input identifying an initial capture point of the screenshot capture area; 
detecting a drag input from the point input; 
detecting a release of the point input identifying a final capture point of the screenshot capture area; and 
defining the screenshot capture area based on a trajectory and a distance between the initial capture point and the final capture point.
However, TechSmith teaches a method and system wherein defining the screenshot capture area includes:
detecting a point input identifying an initial capture point of the screenshot capture area (The user can define a custom area to capture the image, Applian: page 7 and page 19 “How to Schedule a Recording” section.  The custom capture function comprise a click and drag operation, TechSmith: page 17.); 
detecting a drag input from the point input (The custom capture function comprise a click and drag operation, TechSmith: page 17.); 
detecting a release of the point input identifying a final capture point of the screenshot capture area (The custom capture function comprise a click and drag operation, TechSmith: page 17.); and 
defining the screenshot capture area based on a trajectory and a distance between the initial capture point and the final capture point (The custom capture function comprise a click and drag operation, TechSmith: page 17.  Although it is not explicitly described, one of ordinary skill in the art would know that a click and drag selection operation would define a selection area based on the distance and trajectory between the first point and the final point.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and system of Sande in view of Furuichi and further in view of Applian wherein defining the screenshot capture area includes:
detecting a point input identifying an initial capture point of the screenshot capture area; 
detecting a drag input from the point input; 
detecting a release of the point input identifying a final capture point of the screenshot capture area; and 
defining the screenshot capture area based on a trajectory and a distance between the initial capture point and the final capture point, as taught by TechSmith.
One would have been motivated to make such a combination in order to improve the user’s experience by providing more effective screen capturing functionality (TechSmith: pages 12, 16, 17, 29-32.).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sande in view of Furuichi and further in view of Ibrahim et al. (US 2011/0102442 A1, published 05/05/2011, hereinafter “Ibrahim”).

Claim 12:
	The rejection of claim 1 is incorporated.  Sande in view of Furuichi does not appear to expressly teach a method wherein triggering operation of the content manager in the second capture mode comprises accessing a GPU of the computing device and recording one or more frames of the moving image content from the GPU.
	However, Ibrahim teaches a method wherein triggering operation of the content manager in the second capture mode comprises accessing a GPU of the computing device and recording one or more frames of the moving image content from the GPU (The graphics system generates frame data that is used to perform screen recording, Ibrahim: Fig. 2, ¶ [0014]-[0019].  The graphics system is a graphics processing unit (GPU), Ibrahim: ¶ [0011].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Sande in view of Furuichi wherein triggering operation of the content manager in the second capture mode comprises accessing a GPU of the computing device and recording one or more frames of the moving image content from the GPU, as taught by Ibrahim.
	One would have been motivated to make such a combination in order to provide a more effective means for enabling screen recording (Ibrahim: abstract, ¶ [0001]-[0003].).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sande in view of Furuichi and further in view of Lipsanen (US 2005/0097595 A1, published 05/05/2005, hereinafter “Lipsanen”).

Claims 25 and 26:
	The rejection of claims 1 and 13 are incorporated.  Sande in view of Furuichi does not appear to expressly teach a method and system wherein the predefined permission data is associated with the computing system via a profile of a user of the computing system.
	However, Lipsanen teaches a method and system wherein the predefined permission data is associated with the computing system via a profile of a user of the computing system (Access rights (predefined permission data) are associated with the computing system via a user profile, Lipsanen: ¶ [0187].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Sande in view of Furuichi wherein the predefined permission data is associated with the computing system via a profile of a user of the computing system, as taught by Lipsanen.
	One would have been motivated to make such a combination in order to provide a more effective means for applying access rights on a computing device (Lipsanen: ¶ [0187].).




Response to Arguments
Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175